
	
		I
		112th CONGRESS
		1st Session
		H. R. 172
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Stearns
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide that no automatic pay adjustment for Members
		  of Congress shall be made in the year following a fiscal year in which there is
		  a Federal budget deficit.
	
	
		1.Short titleThis Act may be cited as the
			 Deficit Accountability Act of
			 2011.
		2.Effect of a
			 budget deficitSection 601(a)
			 of the Legislative Reorganization Act of 1946 (2 U.S.C. 31) is amended—
			(1)in paragraph
			 (2)(A), by striking Subject to subparagraph (B), and inserting
			 Subject to subparagraph (B) and paragraph (3),; and
			(2)by adding at the
			 end the following:
				
					(3)An adjustment under paragraph (2)
				otherwise scheduled to take effect in a calendar year shall not be made if, as
				determined by the Office of Management and Budget, there was a deficit (as
				defined by section 3 of the Congressional Budget and Impoundment Control Act of
				1974) in the preceding fiscal
				year.
					.
			
